Citation Nr: 1217143	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUE
 
Entitlement to service connection for prostate cancer, to include residuals of a radical prostatectomy.
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1962 to May 1965.
 
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  It was previously remanded by the Board in August 2009 and September 2010 to enable the Veteran to have a personal hearing before a Veterans Law Judge.  That hearing was held before the undersigned in March 2012.  The case has now been returned to the Board for appellate disposition.  The case is currently under the jurisdiction of the RO in Los Angeles, California. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran's DD-214 indicates that he had no foreign or sea service.  The Veteran's personnel records are otherwise not in the claims file.  
 
In several written statements, and at the March 2012 hearing, the Veteran stated that he went to Vietnam on shore leave for a few days.  He wrote and testified that sometime around the summer or fall, possibly in August or September 1964, his unit, i.e., Radio Relay and Construction Company, 7th Communications Battalion, 1st Marine Division, was sent overseas to perform field exercises.  They reportedly traveled on the USS Fort Marion (LSD-22).  The ship reportedly went to Honolulu, Hawaii, then Yokosuka, Japan, and then Okinawa, Japan.  In Okinawa, they reportedly boarded a tank landing ship, i.e., a LST, but the Veteran does not remember the name of the ship.  The LST reportedly transported the Veteran and various supplies to Da Nang, Vietnam where it docked for two to three days and offloaded supplies.  The Veteran argues that it was during this time that he was allowed to leave the ship on a liberty pass.  The ship then went on to Taiwan and they bivouacked for a month outside of Taipei.  After the exercises were completed they boarded a LSD in Okinawa, and returned to Camp Pendleton, California after first stopping at Pearl Harbor.  
 
Prostate cancer is a disease subject to presumptive service connection for herbicide exposed veterans; and any veteran who was on land in the Republic of Vietnam during the applicable time periods is considered to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Therefore, if the Veteran served on land in the Republic of Vietnam, even on a liberty pass, he would meet the requirements for presumptive service connection for his prostate cancer. 
 
As previously noted, the Veteran's service personnel records have not been obtained.  Those may contain information confirming the assertion that the Veteran left a naval vessel and went ashore in the Republic of Vietnam at the time he has described.  The Veteran's unit history for the months of August and September 1964 should also be obtained as it may contain information about whether the unit spent any time in Da Nang harbor, to include whether liberty was awarded to embarked personnel.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain a complete copy of the Veteran's personnel records, including all pertinent pages from his service record book.  The Board is particularly interested in securing records reflecting sea service and any possible arrival in the Republic of Vietnam.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  If possible, obtain a unit history, or other relevant document, for the Radio Relay and Construction Company, 7th Communications Battalion, 1st Marine Division, for the months of August and September 1964 and determine whether this contains any reference to time spent in the Republic of Vietnam by members of the unit.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


